In an action by an infant to recover damages for personal injuries and by his father for medical expenses and loss of services, the appeal is from a judgment entered on a jury verdict in favor of respondents against appellant. Judgment affirmed, with costs. No opinion. Wenzel, Acting P. J., Murphy, Ha.nina.n and Kleinfeld, JJ., concur; Ughetta, J., dissents and votes to reverse the judgment and to grant a new trial, with the following memorandum: The only reasonable interpretation of the evidence is that, for the purpose of moving a stove for his father-in-law, appellant’s employee, the defendant Sinacore, used appellant’s truck on a Sunday, without appellant’s permission. The accident happened during such unauthorized use of the truck. A verdict should have been directed in favor of appellant.